CHRIS DANIEL
§            m                 HARRIS COUNTY DISTRICT CLERK
                                                   01-15-00185-CR

February 25,2015
                                                                               FILED IN
                                                                        1st COURT OF APPEALS
DAUCIE SCHINDLER                                                            HOUSTON, TEXAS
ATTORNEY OF RECORD                                                      2/26/2015 3:14:45 PM
1201 FRANKLIN, 13TH FLOOR                                               CHRISTOPHER A. PRINE
HOUSTON, TEXAS 77002                                                            Clerk


Defendant’s Name: JASON A. SNAVELY

Cause No: 1404979

Court:   230™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 02/16/2015
Sentence Imposed Date: 02/19/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: DAUCIE SCHINDLER
Pauper’s Oath On Appeal Filed: 02/19/2015


Sincerely,


«7 N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TRISH MATTHEWS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
 Os'                                                            Cause No.


A?5                               jm                         (jm
                                                                THE STATE OF TEXAS
                                                                                V.
                                                                                 AJKJAJ


                                                District Court / County Criminal Court at Law No.

                                                                  Harris County, Texas


                                                                   NOTICE OF APPEAL

       TO THE HONORABLE JUDGE OF SAID COURT:

       On             ia FEB            atl6
                                           (date), the defendant in the above numbered and styled cause gives




                                                                                                                                 _
       NOTICE OF APPEAL of his conviction.

       The undersigned attorney (check appropriate box):

            /r    MOVES to withdraw.
                  ADVISES the court that he will CONTINUE to represent the defendant on appeal.


       Date                                                                        Attorney (Signature)ÿ)

                                  Jt/t.    /y .
       Defendant      (Prnrtedyiaye)~|ÿ                                            Attorney (Printed name)
                                Chris Daniel
                                District Clerk                                     State Bar Number
                               FEB 1 9 2015
                   Time:,                                                          Address
                                Harris County, Texas
                   ay,                Deputy
                                                                                                            ‘T'Z-Z-JC/f
                                                                                   Telephone Number
       The defendant (check all that apply):
                  REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                   tpellate counsel to represent him.
            £r ASKS the Court to ORDER that a free record be provided to him.
               ASKS the court to set BAIL.
              Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
       Granting the requested relief.   [\

       'Defendant (Signature)                                                      Defendant s Printed name                  '
       SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                                             FEB 1 9 2015
       By Deputy District Clerk of Harris County, Texas                                         /



       http://hcdco-intranet/Criminal/Criminal District Courts/Felony Clerks' Info Site/Criminal Fornis/Notice ofApped.doc           Page 1 of 3
                                                                              06/01/06
                                                                     ORDER

                    FEB 1 9 20)5
          On                                   the Court conducted a hearing and FINDS that defendant / appellant

               IS   NPT indigent at this time.
           C3ÿlS indigent for the       purpose of
                         employing counsel
                          paying for a clerk’s and court reporter’s record.
                      Oÿmploying counsel or paying for a clerk’s and court reporter’s record.
The CourtÿRDERS that
                        motion to withdraw is          IÿRANTfj) /DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                          (attorney’s name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $
           TcÿjSoNTINUE as presently set.
     ar"DENlED and is SET at No BOND: (Felony Only)

DATE SIGNED:                  FEB 1 9 2015
                                                                                       ’RESIDING,
                                                                                   USTRICT COURT/
                                                                            COUNTY CRIMINAL COURT AT LAW NO.
                                                                            HARRIS COUNTY, TEXAS




http://hcdco-intranei/Criminal/Criminal District Courts/Felony Clerks' Info Site/Criminal Forms/Notice of Apped.doc   Page 2 of 3
                                                                       06/01/06
 Wm
 mm
 THE STATE         OF   TEXAS
                                                    Cause No.

                                                                                IN THE   WK        ISTRICT COURT
                                                                                                                           ©
 v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

      m (nmy                          , Defendant                               HARRIS COUNTY, TEXAS

            TRIAL COURT’S CERTIFICATION                           OF    DEFENDANT’S RIGHT OF APPEAL*
 I, judge of the trial court, certify this criminal case:
               is not a plea-bargain case, and the defendant has the right of appeal, [or]
      I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
               not withdrawn or waived, and the defendant has the right of appeal, [or]
      I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
               right of appeal, [or]
      ||       is a plea-barapa-daseTand thectefendant has NO right of appeal, [or]
      | I      the defendant has waived the righ) of appeal.



 Judge  M                                                                  Date Signed
                                                                                           FEB 1 9 20)5

 I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
 this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
 Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
 appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
 petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
 wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
 communication, of any change in the address at which I am currently living or any change in my current prison
 unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
 change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



r Defendant                                                                Defendant's Counsel

                        _        FILED
 Mailing Address:                                                         State Bar of Texas ID number:            /~2
 Telephone number:                  FFR 1 9 2015                           Mailing Address:       S
                         Time:
 Fax number (if any):                Lirris Ccuntv. Texas                 Telephone number:
                                          Deputy                           Fax number (if any):        _
 * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
 and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
 25.2(a)(2).
                                                                  CLERK
                                                                                                                         9/1/2011
;AUSE NO.:



VS.



             _
THE STATE OF TEXAS


                          ÿQ.ÿQ\N|
TO THE HONORABLE JUDGE OF SAID COURT:
        NOW COMES XÿVSi

the court toÿeheck all that apply)

        IZ]




SUBSCRIB jp|ÿSgOÿ to before me, this
                Chris Daniel
                                         PAUPER’S OATH ON APPEAL




                                         Ov



                Appoint appellate counsel to represent him.


                                                       jlflhguL
                                                      DEFENDANT

                                                            M
                                                                     OFFENSE:

                                                                    XSs
                                                                     OF
                                                                     HARRIS COUNTY, TEXAS


                                                                _ defendant in the


                                                                      5
                                                                    day of
                                                                          ,




                Asks the court to order that a free record be provided to him.
                                                                                          oc
                                                                                     DISTRICT COURT




                                                                                                    \5j
                                                                                   above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions




                                                                                       UÿP[A D 2oli
                District Clerk

               FEB 19 2015
                                                              ISTRICT CLERK
                                                              ISTRICT COURT
                                                                                     X
                                                                                     iJ
       Time:                                          HARRIS COUNTY, TEXAS
                Harris County,   Teurÿ

       By.
                     Deputy                                ORDER
On       ijll                             the court conducted a hearing and found that the defendant is indigent.

        The court orders that   Tÿ4 iXl' I £~ 50f4                                              tojrepresent   J   /
        defendant/appellant on appeal.            C0                                            cD'tf&W&L Of{..    S
        The court reporter is ordered to prepare and file the reporter’s record without clrarge to the
        defendant/appellant.

_
It is further ordered that the clerk of this court mail a copy of the order tothe coi
                                         , by certified mail retunTÿcÿpTrequested.
                                                                                                      liter:



                                                            PI
                                                       (ml)  DISTRICT COUKI
                                                      HARRIS COUNTY, TEXAS

                                                       AFFIRMATION
      fW
     i.                                              , Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
     duties as appellate counsel, I will notify the court immediately so that the court may take the
                 action adeemed necessary.              rv

    1 JCUAOAQ
 1'ATTORNEY        drluÿdyjU                        C'frW) cZVOBVfb n/71                            C3ÿfl.                  7X-
     ADDRESS                                                                   OTY                )STATE               ZW~~
  7 |3
     PHONE                                    *   A
                                                                              7FAX NUMBER
  da
     EMAIL ADDRESS                                              /
  SWORN TO AND SUBSCRIBED BEFORE ME ON                                Mmi
                                                                      1
                                                                                            ,

                                                                               Vry
                                                      DEPUTY DISTRICT CLERK (SIGNATURE)
                     APPEAL CARD


c_m1                                              mi
                     The State of Texas



Date Notice
Of AppeaJ:

Presentation:                             VoL.        Pg-.

Judgment:                                 VoL         Pg*.

Judge Presiding
Court Reporter                ±
                          1mimrmmvfi
Court Reporter
Court Reporter         _
Attorney
on Trial

Attorney
on Appeal        ti> bo fidnfmvL
          Appointed               1/      Hired.
Offense

Jury Trial:                       Yes P          No      1

Punishment
Assessed    _
Companion Cases
(If Known)      _ rif/t
Amount of
Appeal Bond

Appellant
Confined:                         Yes            No

Date Submitted
To Appeal Section             opmoiÿ St-#-*?
Deputy Clerk          kJMUMVb
Notice of Appeal Card Rev. 9/84
                                                      nr